           Case 1:16-cr-00187-DAD-BAM Document 209 Filed 08/04/20 Page 1 of 2


1    VIRNA L. SANTOS, ESQ., SBN 150017
     Santos Law Group
2
     1225 E. Divisadero Street
3    Fresno, CA 93721
     Office: (559) 500-3900
4    Fax: (559) 500-3902
5

6

7
                               IN THE UNITED STATES DISTRICT COURT
8

9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITEDS STATES OF AMERICA,                      )   CASE NO. 1:16-CR-00187 DAD
                                                     )
12                                                   )   ORDER RE: DEFENDANT ROBERT
                                        Plaintiff,   )
                                                     )   GONZALEZ’S REQUEST FOR LEAVE TO
13
                         v.                          )   FILE DOCUMENTS UNDER SEAL
14                                                   )
     ROBERT GONZALEZ,                                )
15                                                   )
                                                     )
16                                  Defendant.       )
                                                     )
17                                                   )
                                                     )
18                                                   )

19          This matter is before the Court on the request of defendant Roberto Gonzalez to file
20
     under seal:
21
            1. Forensic Nurse Katherine Moreno Opinion dated July 30, 2020 and curriculum
22

23                 vitae (Exhibit 9);

24          2. Defendant Robert Gonzalez’s Medical Records from Fresno County Jail (Exhibit
25
                   9A) and
26
            3. Body Max Index Calculation for Robert Gonzalez (Exhibit 9B).
27
            Based on the sensitive medical issues contained in the confidential medical information
28
                                                                                                   1
           Case 1:16-cr-00187-DAD-BAM Document 209 Filed 08/04/20 Page 2 of 2


 1   contained in these exhibits, it is appropriate that it be filed under seal. Accordingly, the
 2
     defendant's sealing request is GRANTED. Defendant's motion and exhibits shall be filed
 3
     under seal.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                    2
